                 Case 1:18-cv-00461-SAG Document 76-25 Filed 12/16/20 Page 1 of 1
          From: Michael Wilson -DGS- <michael.wilson@maryland.gov>
             To: Jeff Hulbert <jeffhulbert@aol.com>
        Subject: Patriot Picket
           Date: Fri, 9 Feb 2018 13:04:42 -0500
  Inline-Images: changingMD.png


Jeff,

I dont have your cell or I would have called you. I tried reaching out to your brother on the phone number he provided
(             ).

After looking at the video tape footage and conferring with the States Attorney's Office, I believe it is in the best
interest of all to drop all charges against you both. I have sent an official request to Wes Adams, States Attorney, and
he has agreed to let me withdraw all charges. This will occur today.

You should also know that MCP was acting in good faith, out of the concern for the safety of pedestrian crossing the
roadway at that location.

You should know that none of the paperwork or criminal citations were entered into the system. Please call if you
have any questions. My cell is           .




                     Colonel Michael Wilson
                     Maryland Capitol Police
                     Department of General Services
                     301 W. Preston S., Room M-5
                     Baltimore, Maryland 21201
                     michael.wilson@maryland.gov
                                   (office)

                     Click Here to complete a three question
                     customer experience survey.




                                                                                                      EXHIBIT W


                                                                                                               STATE_003662
